        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


JENNIE DARROW,

      Plaintiff,
                                                Civ. No. 19–17027 (KM) (ESK)
      v.
                                                           OPINION
INGENESIS, INC. and VERONICA
MUZQUIZ EDWARDS,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Defendant InGenesis, Inc. employed plaintiff Jennie Darrow for about a
year before it terminated her. Darrow alleges that by firing her InGenesis and
its owner, defendant Veronica Muzquiz Edwards, retaliated against her in
violation of New Jersey’s Conscientious Employee Protection Act, N.J. Stat.
§ 34:19-1 et seq. Now before the Court is Defendants’ motion, seeking an order
(i) transferring venue of this matter to the Western District of Texas, pursuant
to 28 U.S.C. § 1404, or, in the alternative (ii) staying this matter and
compelling arbitration, pursuant to 9 U.S.C. §§ 3 & 4, or dismissing this case,
pursuant to Fed. R. Civ. P. 12(b)(1). For the following reasons, the portion of
the motion that seeks a transfer of venue is GRANTED; the part of the motion
that seeks a dismissal or stay of this matter is DENIED.
      BACKGROUND
      Plaintiff Jennie Darrow is a resident of New Jersey. (DE 1 ¶ 9). 1
Defendant Veronica Muzquiz Edwards is a resident of Texas. (DE 1 ¶ 9).
Edwards is the founder, CEO, and owner of defendant InGenesis, Inc. (DE 1
¶¶ 9 & 15). InGenesis is a Texas corporation, registered to do business in New
Jersey, and has its principal place of business in San Antonio, Texas. (DE ¶¶ 9
& 14). InGenesis is a staffing company that provides staffing-related services to

1     “DE __” refers to the docket entry number in this case.
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 2 of 11




large institutional and corporate clients. (DE 1 ¶ 4). Darrow established a
career in that industry before joining InGenesis. (DE 1 ¶¶ 16–17).
      In July 2018, InGenesis hired Darrow to serve as the executive director
of its Managed Service Provider Programs division. (DE 1 ¶¶ 3 & 23). Darrow
and InGenesis both understood that Darrow would exclusively work from her
home in New Jersey and remotely report to supervisors in Pennsylvania and
Texas. (DE 1 ¶ 24 & DE 14-7 ¶ 12). During the eleven months she worked at
InGenesis, Darrow traveled to Texas five times. (DE 14-7 ¶ 11).
      When InGenesis hired Darrow, the two sides executed an arbitration
agreement. (DE 6-3). The agreement required the parties to resolve all disputes
before a neutral arbitrator in Houston:
      This Arbitration Agreement modifies the legal and equitable
      rights and obligations of InGenesis, Inc. (“InGenesis”) and
      Employee. Read it carefully as InGenesis and Employee are
      bound by these provisions regarding past, current and future
      matters and issues, acts and/or omissions. Enforcement of the
      Arbitration Agreement shall be governed by the Federal
      Arbitration Act.

      Employer InGenesis and Employee agree that, for many reasons.
      lawsuits and court actions are disadvantageous to both. Therefore,
      they agree that any claim or dispute between them or against the
      other or any agent or employee of the other, whether related to the
      employment relationship or otherwise, including those created by
      practice, common law, court decision, or statute, now existing or
      created later, including any related to allegations of violations of
      state or federal statutes related to discrimination, harassment,
      and/or retaliation[](collectively referred to as “Claims”), shall be
      resolved by neutral binding arbitration by the American Arbitration
      Association, under the rules of procedure in effect at the time any
      claim is made. Federal Rule of Civil Procedure 68 (“Offer of
      Judgment”) shall apply, as well.

      Any disputes shall be arbitrated by an arbitrator pursuant to the
      Employment Rules of the Association at the Association’s regional
      office in Houston, Texas. The decision of the arbitrator shall be
      final and conclusive on the parties and shall be a bar to any suit,
      action or proceeding instituted in any federal, state or local court


                                          2
       Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 3 of 11




      or before any administrative tribunal (with the exception of
      statutorily mandated pre-arbitration administrative requirements).

      Each party shall pay its own costs of arbitration, except that
      Employer agrees to pay for one day of arbitration hearings. Fees
      paid are subject to (including attorneys’ fees) the award of fees, as
      provided by law and arbitration rules. Any award of the arbitrator
      may be entered as a judgment in any court of competent
      jurisdiction. By signing this Agreement, the parties are giving
      up any right they might have to a jury trial.

(DE 6-3 at 1). The agreement also included choice-of-law and forum-selection
clauses:
      Recognizing that services may be rendered in various States
      and/or territories of the United States, and the need for
      consistency in administering this agreement and the overall
      relationship between InGenesis and Employee, Employee and
      InGenesis agree that the terms of this Arbitration Agreement shall
      be construed and enforced in accordance with the laws of the State
      of Texas without regard to the choice of law principles thereof,
      including, but not limited to, any worker’s compensation matter.

      ...
      Subject to paragraph 1, the parties further agree that all actions or
      proceedings arising in connection with this Agreement, including
      injunctive relief, shall be tried and litigated exclusively in the
      Federal Courts of the Western District of Texas, San Antonio
      Division, or in the State District Courts of Texas located in Bexar
      County, Texas. The aforementioned choice of venue is intended by
      the parties to be mandatory and not permissive in nature, thereby
      precluding the possibility of litigation between the parties with
      respect to or arising out of this Agreement in any jurisdiction other
      than specified in this paragraph. Each party waives any right it
      may have to assert the doctrine of forum non conveniens or similar
      doctrine or object to venue with respect to any proceeding brought
      in accordance with this paragraph, and stipulates that the Federal
      Courts of the Western District of Texas, San Antonio Division, or in
      the State District Courts of Texas located in Bexar County, Texas,
      shall have in personam jurisdiction and venue over each of them
      for the purpose of litigating any dispute, controversy, or proceeding
      arising out of or related to this Agreement.


                                        3
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 4 of 11




(DE 6-3 at 1–2). The record reflects that Darrow electronically signed the
agreement and that Edwards physically countersigned. (DE 6-3 at 2). Their
signatures are both dated July 2, 2018. (DE 6-3 at 2).
      On July 10 and 12, 2018, Darrow and InGenesis also signed certain
restrictive agreements that addressed her duty of loyalty to the company. (DE
14-3 & DE 14-4). The agreements contained non-disclosure, non-solicitation,
and non-compete clauses that purported to obligate Darrow to InGenesis. (DE
14-3 & DE 14-4).
      At InGenesis, Darrow oversaw the accounts of clients with whom
InGenesis had contracted to perform background checks and drug screenings.
(DE ¶ 30). Several months into her tenure at InGenesis, Darrow became
concerned that InGenesis was not properly conducting background checks and
drug screenings of its clients’ employees. (DE 1 ¶ 33). In March 2019, Darrow
raised her concerns to her supervisor and to her colleague’s supervisor. (DE 1
¶ 34). Unsatisfied with the response she received, Darrow continued to press
her supervisors on the issue. (DE 1 ¶ 41).
      On April 26, 2019, Edwards removed Darrow from the largest of her four
client accounts. (DE 1 ¶ 47). In May 2019, Darrow again voiced to her
superiors concerns about a different client. (DE 1 ¶¶ 49–50). She received no
meaningful response. On May 24, 2019, Edwards fired Darrow, telling her that
her position had been eliminated. (DE 1 ¶¶ 51–54).
      Darrow now sues InGenesis and Edwards under the New Jersey
Conscientious Employee Protection Act (“CEPA”), N.J. Stat. § 34:19-1 et seq.
She claims that InGenesis and Edwards fired her in retaliation for her having
engaged in protected activity. (DE 1 ¶ 60–61). The alleged protected activity
consists of Darrow’s complaints about InGenesis’s failure to conduct
background checks and drug screenings, which Darrow claims were
contractually required. (DE 1 ¶¶ 33–52).
      Darrow filed this lawsuit on August 21, 2019. (DE 1). On September 13,
2019, InGenesis and Edwards moved in this Court for an order (i) dismissing



                                        4
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 5 of 11




this matter; (ii) staying this matter and compelling arbitration; or (iii)
transferring the matter to the Western District of Texas. (DE 6).
      DISCUSSION
   A. The Motion to Transfer Venue
      The law governing transfer of venue where the parties have entered into a
forum-selection agreement is best understood against the background of cases
in which no such agreement is present.
      In general, venue is proper in “a judicial district in which a substantial
part of the events or omissions giving rise to the claim occurred.” See 28 U.S.C.
§ 1391(b); Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 294 (3d
Cir. 1994) (“The [relevant] test for determining venue is not the defendant’s
‘contacts’ with a particular district, but rather the location of those ‘events or
omissions giving rise to the claim . . . .”). If venue is improper, a court “shall
dismiss, or if be in the interests of justice, transfer such case to any district in
which it could have been brought.” 28 U.S.C. § 1406(a). The Rule 12(b)(3)
movant has the burden of demonstrating that venue is improper. Myers v. Am.
Dental Ass’n, 695 F.2d 716, 724–25 (3d Cir. 1982).
      Even if venue is properly laid, a court may transfer the case to another
district court where the case might have been brought based on the
convenience of the parties and witnesses. See 28 U.S.C. § 1404(a). A district
court has “broad discretion to determine, on an individualized, case-by-case
basis, whether convenience and fairness consideration weigh in favor of
transfer.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995) (citing
Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22 (1988)). That decision is to be
guided by a number of non-exclusive public and private interest factors:
      The private interests have included: plaintiff’s forum preference as
      manifested in the original choice, the defendant’s preference,
      whether the claim arose elsewhere, the convenience of the parties
      as indicated by their relative physical and financial condition; the
      convenience of the witnesses—but only to the extent that the
      witnesses may actually be unavailable for trial in one of the fora,
      and the location of books and records (similarly limited to the


                                          5
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 6 of 11




      extent that the files could not be produced in the alternative
      forum).

      The public interests have included: the enforceability of the
      judgment; practical considerations that could make the trial easy,
      expeditious, or inexpensive; the relative administrative difficulty in
      the two fora resulting from court congestion, the local interest in
      deciding local controversies at home; the public policies of the fora,
      and the familiarity of the trial judge with the applicable state law in
      diversity cases.

Id. at 879–80 (internal citations omitted). The burden of persuasion rests with
the party requesting a change of venue. Id.
      The allegations and evidence show that InGenesis is incorporated in
Texas and that Darrow’s chain of command flowed through its San Antonio
headquarters. San Antonio is located in the Western District of Texas. Edwards
is also a resident of Texas, and the alleged retaliation against Darrow occurred
in Texas—again, in San Antonio. Accordingly, Defendants have satisfied their
burden of showing that venue would be proper in the transferee district, the
Western District of Texas, because “a substantial part of the events or
omissions giving rise to the claim occurred” in that district. See 28 U.S.C.
§ 1391(b).
      The United States Supreme Court has instructed that if a contract
contains a valid forum selection clause, then courts must “transfer the case
unless extraordinary circumstances unrelated to the convenience of parties
clearly disfavor a transfer.” See Atl. Marine Constr. Co. v. U.S. Dist. Ct. for the W.
Dist. of Texas, 571 U.S. 49 (2013). My analysis of the factors, then, is governed
by that principle.
             The Private Interests
      Under a typical § 1404(a) analysis, courts must evaluate whether
transfer is appropriate based on a series of private and public interest factors
to determine whether “on balance the litigation would more conveniently
proceed and the interests of justice be better served by transfer to a different




                                          6
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 7 of 11




forum.” Jumara, 55 F.3d at 879. See also In re Howmedica Osteonics Corp., 867
F.3d 390, 403–05 (3d Cir. 2017), cert. denied, 138 S. Ct. 1288 (2018).
      However, when the parties have agreed to a forum-selection clause, as in
this case, the Supreme Court has held that courts must “adjust their usual
Section 1404(a) analysis in three ways.” Atl. Marine Constr. Co. at 581. First,
the plaintiff's choice of forum holds no weight, and the plaintiff bears the
burden of establishing that transfer to the agreed upon forum is unwarranted.
Id. at 581–82. Second, when a party flouts its contractual obligation under a
forum-selection clause and files suit in a different forum, “a 1404(a) transfer of
venue will not carry with it the original venue's choice-of-law rules—a factor
that in some circumstances may affect public-interest considerations.” Id. at
582. Third, the court should not consider arguments about the parties’ private
interests. As the Court stated in Atl. Marine Constr. Co., “[w]hen parties agree to
a forum-selection clause, they waive the right to challenge the preselected
forum as inconvenient or less convenient . . . .” Id. at 582.
      Out of an abundance of caution, I will nonetheless briefly consider the
private factors.
                   i.   Plaintiff’s forum preferences
      In most cases, the plaintiff's forum choice is “a paramount consideration
in any determination of a transfer request.” Shutte v. Armco Steel Corp., 431
F.2d 22, 25 (3d Cir.1970). A forum-selection clause, however, trumps this
consideration. See Jumara, 55 F.3d at 880.
      The Third Circuit has explained that “while courts normally defer to a
plaintiff's choice of forum, such deference is inappropriate where the plaintiff
has already freely contractually chosen an appropriate venue.” Id. at 880.
Indeed, “a forum selection clause is treated as a manifestation of the parties’
preferences as to a convenient forum.” Id. Any “deference to the filing forum
would only encourage parties to violate their contractual obligations.” In re
Ricoh Corp., 870 F.2d 570, 573 (11th Cir.1989); see also Wieczenski v. The
Brake Shop, Civ. No. 93–5673, 1994 WL 111082 at *7 (D.N.J. Mar.28, 1994)



                                          7
         Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 8 of 11




(“[W]hen a party brings suit upon a contract that contains an enforceable
forum selection clause, that party has already effectively ‘chosen’ the forum in
which to litigate the dispute.”).
      The evidence plainly reveals that the arbitration agreement designates
the Western District of Texas and the Texas state courts in Bexar County 2 as
the exclusive fora to resolve disputes between Darrow and InGenesis.
Accordingly, the Court places no weight on Darrow’s choice of the District of
New Jersey as a forum.
                ii.   Defendants’ forum preferences
      As evidenced by this motion, Defendants prefer to litigate or arbitrate
this dispute in the Western District of Texas. This factor favors a transfer of
venue.
               iii.   Whether the claim arose elsewhere
      Darrow lives and works in New Jersey. She also received news of her
termination in New Jersey, and she felt the effects of the alleged retaliation in
New Jersey. However, InGenesis and Edwards are both located in Texas, and
the allegedly retaliatory conduct occurred there as well. Accordingly, this
factor, even if it tips somewhat to Darrow’s side, is not determinative.
               iv.    The convenience of the parties
      Darrow argues that if this case is transferred to Texas, she will be
inconvenienced because she will have to “hire Houston-based counsel
competent and willing to prosecute NJCEPA claims in arbitration.” (DE 14 at
23). Darrow also argues that “[a]ny inconvenience or additional cost attendant
to Defendant Edwards having to travel to New Jersey for the arbitration hearing
is dwarfed by the burden and hardship traveling thousands of miles to
Houston will cause to the presently unemployed Ms. Darrow.” (DE 14 at 23).
Litigating a dispute in an out-of-state forum presents a greater inconvenience
to a sole plaintiff than it does for a corporate defendant. Nonetheless, InGenesis
and Edwards would also be inconvenienced by litigating in New Jersey instead

2     Bexar County encompasses San Antonio.


                                         8
        Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 9 of 11




of Texas. Therefore, this factor weighs only slightly in Darrow’s favor. I note
also that Darrow did choose to contract with a Texas entity, and traveled to
Texas in connection with her work.
               v.    The location of books and records
      This factor has little bearing. Courts should only consider the location of
the books and records where “the witnesses may actually be unavailable” or
where the documents may “not be produced in the other forum.” Jumara, 55
F.3d at 879. Neither party has demonstrated the lack of availability, in either
forum, of witnesses or documents.
             The Public Interest
      The Supreme Court has instructed, that “[b]ecause [the public interest]
factors will rarely defeat a transfer motion, the practical result is that the
forum-selection clauses should control except in unusual cases.” Atl. Marine
Constr. Co. at 582. Nonetheless, I will briefly consider the public factors.
                i.   The enforceability of the judgment
      Neither party has argued, and the Court does not believe, that the
Western District of Texas cannot enforce any order or judgment that emanates
from this dispute. This factor has no effect.
               ii.   Practical considerations
      Particularly because this case is at an early stage, practical
considerations do not warrant its retention in this District. The Court is
confident that the Western District of Texas can adjudicate this matter as
efficiently as the District of New Jersey.
              iii.   Relative administrative difficulties
      Neither party has identified any administrative difficulties associated
with adjudicating this dispute in either forum. This factor is neutral.
               iv.   Local interests
      Both localities have an interest in the dispute. New Jersey has an
interest in protecting its citizens, and Texas has an interest is protecting its
own. This factor is not determinative.


                                         9
       Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 10 of 11




               v.    Public policies of the fora
      Darrow argues that New Jersey has a public policy, embodied in the
NJCEPA statute, of protecting its employees who object to workplace practices
that endanger the safety and well-being of the public. Texas law, she says, is
less protective. (DE 14 at 11). Defendants point out, however, that New Jersey
also has a strong public policy of upholding contractual choices such as forum-
selection clauses. (DE 6-1 at 5). On balance, the factor is neutral.
               vi.   Familiarity of the trial judge with applicable state law
      Darrow argues that Texas-based judges and arbitrators are less familiar
with CEPA than their New Jersey counterparts. (DE 14 9–10 & 13). However,
Defendants rightly point out that the arbitrability of the dispute is a threshold
issue. (DE 6-1 at 13). Under the terms of the arbitration agreement, that
determination is subject to Texas law. Accordingly, this factor favors a transfer,
or is at worst neutral.
      In sum, the Jumara factors weigh in favor of transferring this action,
with the forum-selection clause forming the strongest, indeed nigh-dispositive,
basis for that decision. I have found none of the “extraordinary circumstances
unrelated to the convenience of parties [that] clearly disfavor a transfer.” See
Atl. Marine Constr, 571 U.S. at 49.
      The forum-selection clause that designates the Western District of Texas
therefore determines the proper forum for this dispute. In the short run, that
dispute concerns the motion to compel arbitration. But even if that motion is
denied and the remainder of the dispute is heard in court, that court will be
the U.S. District Court for the Western District of Texas.
      Defendants’ motion is therefore GRANTED to the extent it seeks a
transfer of venue.
   B. The Motion to Compel Arbitration
      Section 4 of the FAA sets forth the procedure when a court is presented
with a petition to compel arbitration. That section provides, in relevant part:
      A party aggrieved by the alleged failure, neglect, or refusal of
      another to arbitrate under a written agreement for arbitration may

                                        10
       Case 5:20-cv-00530-XR Document 28 Filed 04/29/20 Page 11 of 11




      petition any United States district court . . for an order directing
      that such arbitration proceed in the manner provided for in such
      agreement. . . . The court shall hear the parties, and upon being
      satisfied that the making of the agreement for arbitration or the
      failure to comply therewith is not in issue, the court shall make an
      order directing the parties to proceed to arbitration in accordance
      with the terms of the agreement. . . . If the making of the
      arbitration agreement. . . be in issue, the court shall proceed
      summarily to the trial thereof.

9 U.S.C. § 4. “[A]s a matter of federal law,” applicable in the Western District of
Texas as it would be here, “any doubts concerning the scope of arbitrable
issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). See also Kindred Nursing
Centers Ltd. P’ship v. Clark, 137 S. Ct. 1421 (2017).
      The plaintiff raises a number of objections to arbitration of claims, the
splitting of costs, and so forth. For the reasons expressed above, those
arbitrability issues will be resolved in the transferee district, the Western
District of Texas, in accordance with federal law and the Texas law of contracts.
For similar reasons, I leave any associated decisions about whether to stay or
dismiss the case to the discretion of that court.
      CONCLUSION
      For the foregoing reasons, Defendants’ motion to transfer this case to the
Western District of Texas is GRANTED. Insofar as the motion seeks further
relief, such as a dismissal or stay of this matter, it is DENIED.
      A separate order will issue.
Dated: April 29, 2020


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                        11
